FILED
                           NOT FOR PUBLICATION                                     APR 14 2010

                                                                            MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MELINDA FRIEND; et al.,                          No. 08-16963

             Plaintiffs - Appellees,             D.C. No. 3:07-cv-05222-MMC

  v.                                             Northern District of California,
                                                 San Francisco
THE HERTZ CORPORATION,

             Defendant - Appellant.
                                                 ORDER

                    On Remand from the United States Supreme Court


Before: FERNANDEZ, CALLAHAN and IKUTA, Circuit Judges.

       In light of the Supreme Court’s decision in Hertz v. Friend, 559 U.S. ___

(2010), the order of the district court granting plaintiff’s motion to remand is

vacated, and the case is remanded for further proceedings consistent with Hertz.